United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1091
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                 Alexander Haskin

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                           Submitted: December 9, 2019
                              Filed: January 7, 2020
                                  [Unpublished]
                                  ____________

Before ERICKSON, ARNOLD, and MELLOY, Circuit Judges.
                          ____________

PER CURIAM.

      Alexander Haskin was convicted of being a felon in possession of ammunition.
See 18 U.S.C. § 922(g)(1). A presentence investigation report recommended that, in
calculating Haskin's Sentencing Guidelines range, four levels should be added to his
offense level because he possessed the ammunition "in connection with another
felony offense," see USSG § 2K2.1(b)(6)(B), namely, possessing a felonious amount
of marijuana. Haskin objected to application of the enhancement, but the district
court1 overruled his objection and sentenced him to forty-eight months' imprisonment.
Haskin appeals, arguing that the evidence was insufficient to show a connection
between the ammunition and marijuana.

      The government concedes that the evidence was insufficient to support the
enhancement. But it argues that any error in calculating Haskin's Guidelines range
was harmless because the district court stated at the sentencing hearing that it would
sentence Haskin to forty-eight months in prison with or without application of the
enhancement. We agree.

       Though a miscalculation of the Guidelines range is a significant procedural
error, we will not reverse if the error was harmless. See United States v. Kemp, 908
F.3d 1138, 1140 (8th Cir. 2018). An error is harmless "when the district court
indicates it would have alternatively imposed the same sentence even if a lower
guideline range applied." United States v. Dace, 842 F.3d 1067, 1069 (8th Cir. 2016)
(per curiam).

       That's precisely what occurred here. After concluding that the government had
carried its burden to show that the enhancement applied, the district court noted that
Haskin's Guidelines range with the enhancement was 57–71 months in prison and
that, without the enhancement, his range would have been 37–46 months in prison.
Immediately after making this observation, the district court explained that,
"[r]egardless of the guideline range, the Court has determined what I believe to be the
fair sentence in the case, and it constitutes a downward variance from the guidelines
as calculated." It then said that a forty-eight-month sentence was "sufficient but not


      1
       The Honorable John A. Ross, United States District Judge for the Eastern
District of Missouri.

                                         -2-
greater than necessary to meet the statutory sentencing objectives" of 18 U.S.C.
§ 3553(a). To drive the point home even further, the court observed a short time later
that it considered forty-eight months appropriate "regardless of how I calculate the
guidelines." These statements make clear that the court intended to sentence Haskin
to forty-eight months' imprisonment whether the enhancement applied or not. See
United States v. Hamilton, 929 F.3d 943, 948–49 (8th Cir. 2019). The error in
calculating the Guidelines range was therefore harmless.

      Affirmed.
                       ______________________________




                                         -3-